                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION

ERIC MATTHEW NEGRIN,             :
                                 :
                 Plaintiff,      :
                                 :
           v.                    :
                                 :                 No. 5:19-cv-00354-MTT-CHW
MAJOR ALLEN EVERIDGE, et al., :
                                 :
                 Defendants.     :
_________________________________:

                                          ORDER

       Plaintiff Eric Matthew Negrin, a prisoner in the Houston County Correctional

Institute, filed a pro se civil rights complaint pursuant to 42 U.S.C. § 1983, Compl., ECF

No. 1, and a motion for leave to proceed in forma pauperis. Mot. for Leave to Proceed In

Forma Pauperis, ECF No. 2; Mot. for Leave to Proceed In Forma Pauperis, ECF No. 12.

Plaintiff’s motion to proceed in forma pauperis was previously granted, and Plaintiff was

ordered to pay an initial partial filing fee of $23.54. Order, ECF No. 15. Plaintiff was

given twenty-one days to pay the initial partial filing fee and was cautioned that his failure

to do so could result in the dismissal of this action. Id.

       Thereafter, more than twenty-one days passed after entry of that order, during which

Plaintiff failed to pay initial partial filing fee or otherwise respond to the order. Moreover,

the order sent to Plaintiff was returned to this Court as undeliverable. Mail Returned, ECF

No. 16. As Plaintiff was previously cautioned, the failure to keep the Court apprised of

Plaintiff’s current address constitutes a failure to prosecute this action, and insofar as the
Court has no information about Plaintiff’s current whereabouts, this action cannot proceed.

       To that end, Plaintiff was ordered to show cause why this case should not be

dismissed for failure to pay the initial partial filing fee and failure to keep the Court

apprised of Plaintiff’s current address. Plaintiff was given twenty-one days to respond to

the show cause order and was cautioned that his failure to respond would result in the

dismissal of this action.

       More than twenty-one days have now passed since the order to show cause was

entered, and Plaintiff has not responded to the show cause order. 1 Thus, because Plaintiff

has failed to respond to the Court’s orders or otherwise prosecute his case, it is hereby

ORDERED that Plaintiff’s complaint be DISMISSED WITHOUT PREJUDICE. See

Fed. R. Civ. P. 41(b); Brown v. Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir.

2006) (per curiam) (“The court may dismiss an action sua sponte under Rule 41(b) for

failure to prosecute or failure to obey a court order.”) (citing Fed. R. Civ. P. 41(b) and

Lopez v. Aransas Cty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir. 1978)).

       SO ORDERED, this 8th day of April, 2020.



                                          S/ Marc T. Treadwell
                                          MARC T. TREADWELL, JUDGE
                                          UNITED STATES DISTRICT COURT



1
 Out of an abundance of caution, that order was forwarded to Plaintiff at both the Houston
County Detention Center and the Macon address that was previously on file for Plaintiff.
The copy of the order sent to Plaintiff at the Detention Center was subsequently returned
to this Court, Mail Returned, ECF No. 18, but the other copy was not. Again out of an
abundance of caution, the CLERK is DIRECTED to send this order to both addresses.

                                            2
